

114 S3536 IS: Preventing Destabilization of Iraq and Syria Act of 2016
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3536IN THE SENATE OF THE UNITED STATESDecember 8, 2016Mr. Rubio (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions on persons that threaten the peace or stability of Iraq or the Government of
			 Iraq and to address the emergency in Syria, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Preventing Destabilization of Iraq and Syria Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Measures to address threats to peace or stability of Iraq and Syria
					Sec. 101. Statement of policy.
					Sec. 102. Imposition of sanctions with respect to certain foreign persons threatening peace or
			 stability in Iraq and Syria.
					Sec. 103. Determinations with respect to imposition of sanctions on certain Iranian, Syrian, and
			 Russian persons.
					Sec. 104. Report on Iranian activities in Iraq and Syria.
					Sec. 105. Assistance to the people of Syria.
					TITLE II—Additional actions in connection with the national emergency with respect to Syria
					Sec. 201. Sanctions with respect to Central Bank of Syria and foreign persons that engage in
			 certain transactions.
					Sec. 202. Sanctions with respect to the transfer of arms and related materials to Syria.
					Sec. 203. Imposition, and conditional termination, of sanctions relating to significant arms sales
			 to Syria.
					Sec. 204. Rule of construction.
					TITLE III—Amendments to Syria Human Rights Accountability Act of 2012
					Sec. 301. Imposition of sanctions with respect to certain persons who are responsible for or
			 complicit in human rights abuses committed against citizens of Syria or
			 their family members.
					Sec. 302. Imposition of sanctions with respect to the transfer of goods or technologies to Syria
			 that are likely to be used to commit human rights abuses.
					TITLE IV—Reports and waiver for humanitarian-related activities with respect to Syria
					Sec. 401. Report on monitoring and evaluating of ongoing assistance programs in Syria and to the
			 Syrian people.
					Sec. 402. Report on certain persons who are responsible for or complicit in certain human rights
			 violations in Syria.
					Sec. 403. Assessment of potential effectiveness of and requirements for the establishment of a
			 no-fly zone, safe zones, or a no-bombing zone in Syria.
					Sec. 404. Assistance to support entities taking actions relating to gathering evidence for
			 investigations into war crimes or crimes against humanity in Syria since
			 March 2011.
					Sec. 405. Appropriate congressional committees defined.
					TITLE V—Suspension of sanctions with respect to Syria 
					Sec. 501. Suspension of sanctions with respect to Syria.
					Sec. 502. Waivers and exemptions.
					Sec. 503. Appropriate congressional committees defined.
					TITLE VI—Regulatory authority and sunset
					Sec. 601. Regulatory authority.
					Sec. 602. Sunset.
				
 2.FindingsCongress makes the following findings: (1)More than 14,000,000 Syrians have become refugees or internally displaced persons over the last five years.
 (2)The Syrian Observatory for Human Rights has reported that since 2012, more than 60,000 Syrians, including children, have died in Syrian prisons.
 (3)In July 2014, the Committee on Foreign Affairs of the House of Representatives heard testimony from a former Syrian military photographer, alias Caesar, who fled Syria and smuggled out thousands of photos of tortured bodies. In testimony, Caesar said, I have seen horrendous pictures of bodies of people who had tremendous amounts of torture, deep wounds and burns and strangulation..
 (4)The regime of Bashar al-Assad has repeatedly blocked civilian access to or diverted humanitarian assistance, including medical supplies, to besieged and hard-to-reach areas, in violation of United Nations Security Council resolutions.
 (5)The course of the Syrian transition and its future leadership may depend on what the United States and its partners do now to save Syrian lives, alleviate suffering, and help Syrians determine their own future.
			IMeasures to address  threats to peace or stability of Iraq and Syria
 101.Statement of policyIt shall be the policy of the United States to impose sanctions with respect to terrorist organizations and foreign countries, including the Government of Iran and the Government of the Russian Federation, that threaten the peace or stability of Iraq or Syria.
			102.Imposition of sanctions with respect to certain foreign persons threatening peace or stability in
			 Iraq and Syria
 (a)Sanctions requiredThe President shall impose the sanctions described in subsection (b)(1) with respect to any foreign person that—
 (1)is responsible for or complicit in, or to have engaged in, directly or indirectly— (A)actions that threaten the peace, security, or stability of Iraq or Syria;
 (B)actions or policies that undermine efforts to promote economic reconstruction and political reform in Iraq; or
 (C)the obstruction of the delivery or distribution of, or access to, humanitarian assistance to the people of Iraq or Syria;
 (2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, any activity described in subparagraph (A), (B), or (C) of paragraph (1); or
 (3)is owned or controlled by, or has acted or purported to act for or on behalf of, directly or indirectly, a foreign person that has carried out any activity described in subparagraph (A), (B), or (C) of paragraph (1) or paragraph (2).
					(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of a person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Exclusion from the United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien subject to subsection (a), regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of the imposition of sanctions under this section.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out that paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (4)Exception to comply with United Nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
					(c)Waiver
 (1)In generalThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions under this section with respect to a foreign person, and may renew the waiver for additional periods of not more than 180 days, if the President determines and reports to the appropriate congressional committees at least 15 days before the waiver or renewal of the waiver is to take effect that the waiver is vital to the national security interests of the United States.
 (2)Form of reportA report submitted under paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (3)SunsetThe provisions of this subsection and any waivers issued pursuant to this subsection shall terminate on the date that is 3 years after the date of the enactment of this Act.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
				(e)Regulatory Authority
 (1)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this section.
 (2)Notification to congressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 (f)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (3)Foreign personThe term foreign person means— (A)an individual who is not a United States person;
 (B)a corporation, partnership, or other nongovernmental entity that is not a United States person; or (C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government.
 (4)Government of IraqThe term Government of Iraq has the meaning given that term in section 576.310 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (5)Government of SyriaThe term Government of Syria has the meaning given that term in section 542.305 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (7)PersonThe term person means an individual or entity. (8)Property; property interestThe terms property and property interest have the meanings given those terms in section 576.312 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (9)United States personThe term United States person has the meaning given that term in section 576.319 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (g)SunsetThis section shall cease to be effective beginning on January 1, 2022. 103.Determinations with respect to imposition of sanctions on certain Iranian, Syrian, and Russian persons (a)Sense of congressIt is the sense of Congress that the Government of Iran, the Government of Syria, and the Government of the Russian Federation are responsible for or complicit in, or to have engaged in, directly or indirectly—
 (1)actions that threaten the peace, security, or stability of Iraq or Syria;
 (2)actions or policies that undermine efforts to promote economic reconstruction and political reform in Iraq; and
 (3)actions that obstruct the delivery or distribution of humanitarian assistance to, or access to such assistance by, the people of Iraq or Syria.
					(b)Determinations
 (1)In generalThe President shall, not later than 45 days after the date of the enactment of this Act, determine whether any Iranian person, Syrian person, or Russian person has engaged in activities described in section 102(a).
 (2)Determinations with respect to certain personsIn making determinations under paragraph (1), the President shall make a determination with respect to whether each of the following has engaged in activities described in section 102(a):
 (A)The Supreme Leader of Iran. (B)The President of Iran.
 (C)Members of the Council of Guardians of Iran. (D)Members of the Expediency Council of Iran.
 (E)The Minister of Intelligence and Security of Iran. (F)The Commander of the Iran’s Revolutionary Guard Corps.
 (G)The Minister of Defense of Iran. (H)Members of Iran’s Revolutionary Guard Corps.
 (I)The President of Syria. (J)The Minister of Defense of Syria.
 (K)The President of the Russian Federation. (L)The Prime Minister of the Russian Federation.
 (M)The Minister of Defense of the Russian Federation. (3)Effect of determinationIf the President determines a person has engaged in activities described in section 102(a), the President shall, subject to the waiver authority provided under section 102(c), impose the sanctions described in section 102(b) with respect to that person.
					(4)Report
 (A)In generalThe President shall submit to the appropriate congressional committees a report on the determinations made under paragraph (1) that includes—
 (i)the reasons for those determinations;
 (ii)an identification of the persons that have engaged in activities described in section 102(a); and
 (iii)a statement of whether the President has imposed the sanctions described in section 102(b) with respect to those persons and, if not, the reasons why the President has not imposed sanctions with respect to those persons.
 (B)FormA report submitted under subparagraph (A) shall be submitted in unclassified form but may include a classified annex.
 (5)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means—
 (i)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (ii)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (B)Iranian personThe term Iranian person means— (i)an individual who is a citizen or national of Iran; or
 (ii)an entity organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran.
 (C)Russian personThe term Russian person means— (i)an individual who is a citizen or national of the Russian Federation; or
 (ii)an entity organized under the laws of Russia or otherwise subject to the jurisdiction of the Government of the Russian Federation.
 (D)Syrian personThe term Syrian person means— (i)an individual who is a citizen or national of Syria; or
 (ii)an entity organized under the laws of Syria or otherwise subject to the jurisdiction of the Government of Syria.
							104.Report on Iranian activities in Iraq and Syria
 (a)ReportNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 5 years, the President shall submit to the appropriate congressional committees a report on Iranian activities in Iraq and Syria.
 (b)Matters To be includedThe report required by subsection (a) shall include— (1)a description of Iran’s support for—
 (A)Iraqi militias or political parties, including weapons, financing, and other forms of material support; and
 (B)the regime of Bashar al-Assad in Syria; and (2)a list of referrals to the relevant United Nations Security Council sanctions committees by the United States Permanent Representative to the United Nations.
 (c)FormThe President may submit the report required by subsection (a) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
					105.Assistance to the people of Syria
 (a)Sense of CongressIt is the sense of Congress that the Government of Syria is in violation of numerous United Nations Security Council Resolutions regarding the provision of humanitarian assistance to the people of Syria and that the Government of the Russian Federation is complicit in the humanitarian crisis in Syria because of its failure to enforce those Resolutions.
 (b)AuthorityThe President is authorized, notwithstanding any other provision of law, to furnish, on such terms and conditions as the President may determine, assistance in order to—
 (1)provide enhanced support for humanitarian activities taking place in and outside Syria, including the provision of food, shelter, water, health care, and medical supplies;
 (2)support efforts for a peaceful resolution of the conflict in Syria as well as the establishment of an inclusive representative form of government in Syria;
 (3)build the capacity of legitimate local councils and leaders inside Syria to provide basic services to Syrian people in territory liberated from the Islamic State of Iraq and Syria;
 (4)continue to encourage the participation of all groups, including women, business leaders, civil society organizations, traditional and religious leaders, and minority groups in efforts for a peaceful resolution of the conflict and political transition in Syria;
 (5)encourage international bodies to insist that transitional and future governments are committed to multiparty democracy, open and transparent governance, respect for human rights and religious freedom, ending the violence throughout the country, promoting peace and stability with Syria's neighbors, enhancing the rule of law and combating corruption, and rehabilitating and reintegrating former combatants;
 (6)contribute seed funding to establish a Syria Reconstruction Fund, which would leverage contributions from other international donors and be used for the physical reconstruction and reestablishment of basic services in Syria after the cessation of the conflict and the fall of the regime of Bashar al-Assad;
 (7)contribute future capacity building for legitimate governing institutions after a political transition takes place in Syria; and
 (8)expand the public awareness-raising campaign of the United States Government about United States humanitarian assistance efforts through both English-language and regional traditional media sources, as well as social or new media sources.
					(c)Funding
 (1)Fiscal years 2017 and 2018Of the amounts made available to carry out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal years 2017 and 2018, such sums as may be necessary should be allocated for bilateral assistance programs in Syria.
 (2)Future fundingIt is the sense of Congress that the Department of State should submit a budget request for fiscal year 2018 that contains an appropriate increase in bilateral and multilateral assistance for Syria based on progress toward accomplishing the policy objectives described in subsection (b).
 (3)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraphs (1) and (2)— (A)are authorized to remain available until expended; and
 (B)are in addition to funds otherwise available for such purposes. (d)Coordination with other donor nationsThe United States should work with other donor countries, on a bilateral and multilateral basis, to increase international contributions to the people of Syria and accomplish the policy objectives described in subsection (b).
				(e)Notification requirement
 (1)In generalIn cases where the authority in this section is relied upon to overcome applicable restrictions on the provision of assistance to Syria, obligation of such funds shall be subject to the notification requirement of section 634A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1(a)).
 (2)WaiverNotification under paragraph (1) may be waived if failure to do so would pose a substantial risk to human health or welfare, in which case notification shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable. The waiver shall be accompanied by an explanation of the emergency circumstances necessitating the waiver.
					IIAdditional actions in connection with the national emergency with respect to Syria
			201.Sanctions with respect to Central Bank of Syria and foreign persons that engage in certain
			 transactions
 (a)Application of certain measures to Central Bank of SyriaThe President shall apply the measures described in section 5318A(b)(5) of title 31, United States Code, to the Central Bank of Syria.
				(b)Imposition of sanctions with respect to foreign persons that engage in certain transactions
 (1)In generalOn and after the date that is 90 days after the date of the enactment of this Act, the President shall impose on a foreign person the sanctions described in subsection (c) if the foreign person has knowingly engaged in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provides significant financial, material, or technological support to (including engaging in or facilitating a significant transaction or transactions with) or provides significant financial services for—
 (i)the Government of Syria (including government entities operating as a business enterprise) and the Central Bank of Syria, including Syria’s intelligence and security services or its armed forces, or any of its agents or affiliates; or
 (ii)a foreign person subject to financial sanctions pursuant to— (I)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria; or
 (II)a resolution that is agreed to by the United Nations Security Council that imposes sanctions with respect to Syria;
 (B)knowingly— (i)sells or provides significant goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of Syria’s domestic production of natural gas or petroleum or petroleum products of Syrian origin;
 (ii)sells or provides to Syria crude oil or condensate, refined petroleum products, liquefied natural gas, or petrochemical products that have a fair market value of $500,000 or more or that during a 12-month period have an aggregate fair market value of $2,000,000 or more;
 (iii)sells or otherwise provides civilian aircraft or spare parts, or provides significant goods, services, or technologies associated with the operation of aircraft or airlines to any foreign person operating in the areas controlled by the Government of Syria; or
 (iv)sells or otherwise provides significant goods, services, or technology to a foreign person operating in the shipping (including ports and free trade zones), transportation, or telecommunications sectors in areas controlled by the Government of Syria;
 (C)knowingly engages in money laundering to carry out an activity described in subparagraph (A) or (B);
 (D)knowingly facilitates efforts by a foreign person to carry out an activity described in subparagraph (A) or (B);
 (E)knowingly provides loans, credits (including export credits), or financing to carry out an activity described in subparagraph (A) or (B); and
 (F)is owned or controlled by a foreign person that engages in the activities described in subparagraphs (A) through (D).
						(c)Sanctions described
 (1)In generalThe sanctions to be imposed on a foreign person described in subsection (b) are the following: (A)Assets freezeThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Exclusion from the United StatesIf the foreign person is an individual, the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, the foreign person.
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to the foreign person regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the foreign person.
 (2)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out paragraph (1)(A) of this subsection to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of that Act.
 (d)DefinitionsIn this section: (1)Financial, material, or technological supportThe term financial, material, or technological support has the meaning given such term in section 542.304 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (2)Government of SyriaThe term Government of Syria has the meaning given such term in section 542.305 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (3)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (4)Money launderingThe term money laundering means the movement of illicit cash or cash equivalent proceeds into, out of, or through a country, or into, out of, or through a financial institution.
 (5)Petroleum or petroleum products of Syrian originThe term petroleum or petroleum products of Syrian origin has the meaning given such term in section 542.314 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (6)Significant transaction or transactions; significant financial servicesA transaction or transactions or financial services shall be determined to be significant for purposes of this section in accordance with section 566.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (7)SyriaThe term Syria has the meaning given such term in section 542.316 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
					202.Sanctions with respect to the transfer of arms and related materials to Syria
				(a)Imposition of sanctions
 (1)In generalThe President shall impose on a foreign person the sanctions described in subsection (b) if the President determines that such foreign person has, on or after the date of the enactment of this Act, knowingly exported, transferred, or otherwise provided to Syria significant financial, material, or technological support that contributes materially to the ability of Government of Syria to—
 (A)acquire or develop chemical, biological, or nuclear weapons or related technologies; (B)acquire or develop ballistic or cruise missile capabilities;
 (C)acquire or develop destabilizing numbers and types of advanced conventional weapons; (D)acquire defense articles, defense services, or defense information (as such terms are defined under the Arms Export Control Act (22 U.S.C. 2751 et seq.)); or
 (E)acquire items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (2)Applicability to other foreign personsThe sanctions described in subsection (b) shall also be imposed on any foreign person that— (A)is a successor entity to a foreign person described in paragraph (1); or
 (B)is owned or controlled by, or has acted or purported to act for or on behalf of, directly or indirectly, a foreign person described in paragraph (1).
						(b)Sanctions described
 (1)In generalThe sanctions to be imposed on a foreign person described in subsection (a) are the following: (A)Asset freezeThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Exclusion from the United StatesIf the foreign person is an individual, the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, the foreign person.
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to the foreign person regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of the foreign person.
 (2)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)DefinitionsIn this section: (1)Financial, material, or technological supportThe term financial, material, or technological support has the meaning given such term in section 542.304 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (2)Foreign personThe term foreign person has the meaning given such term in section 594.304 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (3)KnowinglyThe term knowingly has the meaning given such term in section 566.312 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (4)SyriaThe term Syria has the meaning given such term in section 542.316 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (5)United states personThe term United States person has the meaning given such term in section 542.319 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
					203.Imposition, and conditional termination, of sanctions relating to significant arms sales to Syria
				(a)Imposition of sanctions with respect to the central bank of syria and other syrian financial
			 institutions
 (1)In generalThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has knowingly conducted any significant arms sale to—
 (A)the regime of Bashar al-Assad through the Central Bank of Syria or another Syrian financial institution designated by the Secretary of the Treasury for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
 (B)any Syrian person added after April 28, 2011, and before the date of the enactment of this Act, to the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (2)Exception for humanitarian transactionsThe President may not impose sanctions under paragraph (1) on a foreign financial institution for engaging in a transaction with the Central Bank of Syria for the sale of food, medicine, medical devices, donations intended to relieve human suffering, or non-lethal aid to the people of Syria.
 (3)ApplicabilityParagraph (1) applies with respect to financial transactions commenced on or after the date of the enactment of this Act.
					(4)Waiver
 (A)In generalThe President may waive the application of paragraph (1) with respect to a foreign financial institution for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President determines and reports to the appropriate congressional committees that the waiver is necessary to the national security interest of the United States.
 (B)FormA report submitted pursuant to subparagraph (A) shall be submitted in unclassified form, but may contain a classified annex.
						(b)Termination of sanctions
 (1)In generalThe requirements under subsection (a) to impose sanctions shall no longer have force or effect with respect to Syria if the President determines and certifies to the appropriate congressional committees that the termination of such sanctions is in the national security interest of the United States.
 (2)Notification requirementUpon making the certification described in paragraph (1), the President shall submit to the appropriate congressional committees a report assessing—
 (A)the extent to which Bashar al-Assad or members of his regime control Syrian territory; (B)the existence and capability of a democratic transitional government to control Syrian territory and provide basic services to the Syrian people;
 (C)whether the transitional government supports acts of terrorism or has committed human rights violations; and
 (D)whether the transitional government is cooperating with the United States Government in locating, securing, and removing conventional and unconventional weapons.
 (c)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Ways and Means, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.
 (3)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
 (4)Syrian personThe term Syrian person means— (A)an individual who is a citizen or national of Syria; or
 (B)an entity organized under the laws of Syria or otherwise subject to the jurisdiction of the Government of Syria.
 204.Rule of constructionThe sanctions that are required to be imposed under this title are in addition to other similar or related sanctions that are required to be imposed under any other provision of law.
			IIIAmendments to Syria Human Rights Accountability Act of 2012
			301.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human rights abuses committed against citizens of Syria or their family
			 members
 (a)In generalSection 702(c) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(c)) is amended to read as follows:
					
						(c)Sanctions described
 (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
							(2)Aliens ineligible for visas, admission, or parole
 (A)Exclusion from the United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person on the list required by subsection (b) that is an alien.
								(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien on the list required by subsection (b).
 (ii)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the possession of an alien on the list required by subsection (b).
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (4)Regulatory authorityThe President shall, not later than 90 days after the date of the enactment of this section, promulgate regulations as necessary for the implementation of this section.
 (5)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (6)Rule of constructionNothing in this section shall be construed to limit the authority of the President to impose additional sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant Executive orders, regulations, or other provisions of law..
 (b)Serious human rights abuses describedSection 702 of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791) is amended by adding at the end the following:
					
 (d)Serious human rights abuses describedIn subsection (b), the term serious human rights abuses includes the deliberate targeting of civilian infrastructure to include schools, hospitals, and markets..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to the imposition of sanctions under section 702(a) of the Syria Human Rights Accountability Act of 2012 on or after such date of enactment.
				302.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are
 likely to be used to commit human rights abusesSection 703(b)(2)(C) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8792(b)(2)(C)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)any article designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); or
 (iv)other goods or technologies that the President determines may be used by the Government of Syria to commit human rights abuses against the people of Syria..
				IVReports and waiver for humanitarian-related activities with respect to Syria
			401.Report on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian
			 people
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on the monitoring and evaluation of ongoing assistance programs in Syria and to the Syrian people.
 (b)Matters To be includedThe report required by subsection (a) shall include— (1)the specific project monitoring and evaluation plans, including measurable goals and performance metrics for cross-border assistance in Syria; and
 (2)the major challenges to monitoring and evaluating programs in Syria. 402.Report on certain persons who are responsible for or complicit in certain human rights violations in Syria (a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a detailed report with respect to whether each person described in subsection (b) is a person that meets the requirements described in section 702(b) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(b)) for purposes of inclusion on the list of persons who are responsible for or complicit in certain human rights abuses under such section. For any such person who is not included in such report, the President should include in the report a description of the reasons why the person was not included, including information on whether sufficient credible evidence of responsibility for such abuses was found.
 (b)Persons describedThe persons described in this subsection are the following: (1)Bashar Al-Assad.
 (2)Asma Al-Assad. (3)Rami Makhlouf.
 (4)Bouthayna Shaaban. (5)Walid Moallem.
 (6)Ali Al-Salim. (7)Wael Nader Al-Halqi.
 (8)Jamil Hassan. (9)Suhail Hassan.
 (10)Ali Mamluk. (11)Muhammed Khadour, Deir Ez Zor Military and Security.
 (12)Jamal Razzouq, Security Branch 243. (13)Munzer Ghanam, Air Force Intelligence.
 (14)Daas Hasan Ali, Branch 327. (15)Jassem Ali Jassem Hamad, Political Security.
 (16)Samir Muhammad Youssef, Military Intelligence. (17)Ali Ahmad Dayoub, Air Force Intelligence.
 (18)Khaled Muhsen Al-Halabi, Security Branch 335. (19)Mahmoud Kahila, Political Security.
 (20)Zuhair Ahmad Hamad, Provincial Security. (21)Wafiq Nasser, Security Branch 245.
 (22)Qussay Mayoub, Air Force Intelligence. (23)Muhammad Ammar Sardini, Political Security.
 (24)Fouad Hammouda, Military Security. (25)Hasan Daaboul, Branch 261.
 (26)Yahia Wahbi, Air Force Intelligence. (27)Okab Saqer, Security Branch 318.
 (28)Husam Luqa, Political Security. (29)Sami Al-Hasan, Security Branch 219.
 (30)Yassir Deeb, Political Security. (31)Ibrahim Darwish, Security Branch 220.
 (32)Nasser Deeb, Political Security. (33)Abdullatif Al-Fahed, Security Branch 290.
 (34)Adeeb Namer Salamah, Air Force Intelligence. (35)Akram Muhammed, State Security.
 (36)Reyad Abbas, Political Security. (37)Ali Abdullah Ayoub, Syrian Armed Forces.
 (38)Fahd Jassem Al-Freij, Defense Ministry. (39)Issam Halaq, Air Force.
 (40)Ghassan Al-Abdullah, General Intelligence Directorate. (41)Maher Al-Assad, Republican Guard.
 (42)Fahad Al-Farouch. (43)Rafiq Shahada, Military Intelligence.
 (44)Loay Al-Ali, Military Intelligence. (45)Nawfal Al-Husayn, Military Intelligence.
 (46)Muhammad Zamrini, Military Intelligence. (47)Muhammad Mahallah, Military Intelligence.
					(c)Form of report; public availability
 (1)FormThe list required by subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary.
 (2)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
					403.Assessment of potential effectiveness of and requirements for the establishment of a
			 no-fly zone, safe zones, or a no-bombing zone in Syria
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—
 (1)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-fly zone over part or all of Syria, including—
 (A)the operational and legal requirements for United States and coalition air power to establish a no-fly zone over all or part of Syria;
 (B)the impact a no-fly zone over all or part of Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for force contributions from other countries to establish a no-fly zone over all or part of Syria;
 (2)assesses the potential effectiveness, risks, and operational requirements for the establishment of one or more safe zones in Syria for internally displaced persons or for the facilitation of humanitarian assistance, including—
 (A)the operational and legal requirements for United States and coalition forces to establish one or more safe zones in Syria;
 (B)the impact one or more safe zones in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for contributions from other countries and vetted non-state actor partners to establish and maintain one or more safe zones in Syria; and
 (3)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-bombing zone over all or part of Syria, including—
 (A)the operational and legal requirements for United States and coalition air power to establish a no-bombing zone over all or part of Syria;
 (B)the impact a no-bombing zone over all or part of Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for force contributions from other countries to establish a no-bombing zone over all or part of Syria.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
				404.Assistance to support entities taking actions relating to gathering evidence for investigations
			 into war crimes or crimes against humanity in Syria since March 2011
 (a)In generalThe Secretary of State, acting through the Assistant Secretary for Democracy, Human Rights and Labor and the Assistant Secretary for International Narcotics and Law Enforcement Affairs, is authorized to provide assistance to support entities that are conducting criminal investigations, building Syrian investigative capacity, supporting prosecutions in national courts, collecting evidence and preserving the chain of evidence for eventual prosecution against those who have committed war crimes or crimes against humanity in Syria since March 2011.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a detailed report on assistance provided under subsection (a).
 405.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and
 (2)the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.
				VSuspension of sanctions with respect to Syria 
			501.Suspension of sanctions with respect to Syria
				(a)Suspension of sanctions
 (1)Negotiations not concluding in agreementIf the President determines that internationally recognized negotiations to resolve the violence in Syria have not concluded in an agreement or are likely not to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days, and renewable for additional periods not to exceed 120 days, if the President submits to the appropriate congressional committees in writing a determination and certification that the Government of Syria has ended military attacks against and gross violations of the human rights of the people of Syria, specifically—
 (A)the air space over Syria is no longer being utilized by the Government of Syria and associated forces to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives;
 (B)areas besieged by the regime of Bashar al-Assad and associated forces, including Hezbollah and irregular Iranian forces, are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care;
 (C)the Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad, including the facilities maintained by various security, intelligence, and military elements associated with the Government of Syria and allowed full access to the same facilities for investigations by appropriate international human rights organizations; and
 (D)the forces of the Government of Syria and associated forces, including Hezbollah, irregular Iranian forces, and air assets of the Government of the Russian Federation, are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in flagrant violation of international norms.
						(2)Negotiations concluding in agreement
 (A)Initial suspension of sanctionsIf the President determines that internationally recognized negotiations to resolve the violence in Syria have concluded in an agreement or are likely to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days if the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)in the case in which the negotiations are likely to conclude in an agreement— (I)the Government of Syria, the Syrian High Negotiations Committee or its successor, and appropriate international parties are participating in direct, face-to-face negotiations; and
 (II)the suspension of sanctions under this Act or any amendment made by this Act is essential to the advancement of such negotiations; and
 (ii)the Government of Syria has demonstrated a commitment to a significant and substantial reduction in attacks on and violence against the people of Syria by the Government of Syria and associated forces.
 (B)Renewal of suspension of sanctionsThe President may renew a suspension of sanctions under subparagraph (A) for additional periods not to exceed 120 days if, for each such additional period, the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)the conditions described in clauses (i) and (ii) of subparagraph (A) are continuing to be met; (ii)the renewal of the suspension of sanctions is essential to implementing an agreement described in subparagraph (A) or making progress toward concluding an agreement described in subparagraph (A);
 (iii)the Government of Syria and associated forces have ceased attacks against Syrian civilians; and (iv)the Government of Syria has publically committed to negotiations for a transitional government in Syria and continues to demonstrate that commitment through sustained engagement in talks and substantive and verifiable progress towards the implementation of such an agreement.
							(3)Briefing and reimposition of sanctions
 (A)BriefingNot later than 30 days after the President submits to the appropriate congressional committees a determination and certification in the case of a renewal of suspension of sanctions under paragraph (2)(B), and every 30 days thereafter, the President shall provide a briefing to the appropriate congressional committees on the status and frequency of negotiations described in paragraph (2).
 (B)Reimposition of sanctionsIf the President provides a briefing to the appropriate congressional committees under subparagraph (A) with respect to which the President indicates a lapse in negotiations described in paragraph (2) for a period that equals or exceeds 90 days, the sanctions that were suspended under paragraph (2)(B) shall be reimposed and any further suspension of such sanctions is prohibited.
 (b)Sense of Congress To be considered for determining a transitional government in SyriaIt is the sense of Congress that a transitional government in Syria is a government that— (1)is taking verifiable steps to release all political prisoners and provided full access to Syrian prisons for investigations by appropriate international human rights organizations;
 (2)is taking verifiable steps to remove former senior Syrian government officials who are complicit in the conception, implementation, or coverup of war crimes, crimes against humanity, or human rights abuses from government positions and any person subject to sanctions under any provision of law;
 (3)is in the process of organizing free and fair elections for a new government— (A)to be held in a timely manner and scheduled while the suspension of sanctions or the renewal of the suspension of sanctions under this section is in effect; and
 (B)to be conducted under the supervision of internationally recognized observers; (4)is making tangible progress toward establishing an independent judiciary;
 (5)is demonstrating respect for and compliance with internationally recognized human rights and basic freedoms as specified in the Universal Declaration of Human Rights;
 (6)is— (A)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling, and Use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention) and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Nonproliferation Treaty);
 (B)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972 and entered into force March 26, 1975 (commonly known as the Biological Weapons Convention); and
 (C)adhering to the Missile Technology Control Regime and other control lists, as necessary;
 (7)has halted the development and deployment of ballistic and cruise missiles; and (8)is taking verifiable steps to remove from positions of authority within the intelligence and security services as well as the military those who were in a position of authority or responsibility during the conflict and who under the authority of their position were implicated in or implicit in the torture, extrajudicial killing, or execution of civilians, to include those who were involved in decisionmaking or execution of plans to use chemical weapons.
					502.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act and amendments made by this Act:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947; or
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967.
						(b)Humanitarian and democracy assistance waiver
 (1)Statement of policyIt shall be the policy of the United States to fully utilize the waiver authority under this subsection to ensure that adequate humanitarian relief or support for democracy promotion is provided to the people of Syria.
 (2)WaiverThe President may waive, on a case-by-case basis, for a period not to exceed 120 days, and renewable for additional periods not to exceed 120 days, the application of sanctions authorized under this Act or amendments made by this Act if the President submits to the appropriate congressional committees a written determination that the waiver is necessary for purposes of providing humanitarian assistance or support for democracy promotion to the people of Syria.
 (3)Content of written determinationA written determination submitted under paragraph (1) with respect to a waiver shall include a description of all notification and accountability controls that have been employed in order to ensure that the activities covered by the waiver are humanitarian assistance or support for democracy promotion and do not entail any activities in Syria or dealings with the Government of Syria not reasonably related to humanitarian assistance or support for democracy promotion.
 (4)Clarification of permitted activities under waiverThe President may not impose sanctions authorized under this Act or amendments made by this Act against an internationally recognized humanitarian organization for—
 (A)engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes pursuant to a waiver issued under paragraph (1);
 (B)transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes pursuant to such a waiver; or
 (C)having incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes pursuant to such a waiver, with individuals who are under the control of a foreign person subject to sanctions under this Act or any amendment made by this Act.
						(c)National security waiver
 (1)In generalThe President may, on a case-by-case basis and for periods not to exceed 120 days, waive the application of sanctions under this Act or amendments made by this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.
					(2)Consultation
 (A)Before waiver issuedNot later than 5 days before the issuance of a waiver under paragraph (1) is to take effect, the President shall notify and brief the appropriate congressional committees on the status of the foreign person's involvement in activities described in this Act or amendments made by this Act.
 (B)After waiver issuedNot later than 90 days after the issuance of a waiver under paragraph (1), and every 120 days thereafter if the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the foreign person’s involvement in activities described in this Act or amendments made by this Act.
 503.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and
 (2)the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.
				VIRegulatory authority and sunset
			601.Regulatory authority
 (a)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 (b)Notification to CongressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 (c)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 602.SunsetThis Act shall cease to be effective beginning on December 31, 2021.